\im-m
                                ELECTRONIC RECORD




COA #      03-12-00582-CR                        OFFENSE:       22.011


           Candalario Cerda v. The State of
STYLE:     Texas                                 COUNTY:        Caldwell

                       Modified and, as
COA DISPOSITION:       Modified, Affirmed        TRIAL COURT:   421st District Court


DATE: 08/22/14                    Publish: NO    TCCASE#:       2010-082




                        IN THE COURT OF CRIMINAL APPEALS



         Candalario Cerda v. The State of
STYLE:   Texas                                       CCA#:
                                                                   \i<n- ff
         APPZLLAUT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:         ?//?/»
            Q3\i% apir                               SIGNED:                           PC:_

JUDGE:        At* UUUUL^                             PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD